Name: Council Decision 2006/448/CFSP of 7 June 2006 concerning the extension of the Agreement in the form of an Exchange of Letters between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission Ã¢  AMM) and its personnel
 Type: Decision
 Subject Matter: Asia and Oceania;  international security;  European construction;  international affairs;  EU institutions and European civil service
 Date Published: 2006-06-30; 2006-10-25

 30.6.2006 EN Official Journal of the European Union L 176/107 COUNCIL DECISION 2006/448/CFSP of 7 June 2006 concerning the extension of the Agreement in the form of an Exchange of Letters between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) and its personnel THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) On 27 February 2006, the Council adopted Joint Action 2006/202/CFSP amending and extending Joint Action 2005/643/CFSP on the European Union Monitoring Mission in Aceh, Indonesia (Aceh Monitoring Mission  AMM) (1) for a period of three months until 15 June 2006. (2) On that date the Council also adopted Decision 2006/201/CFSP (2) concerning the extension for 3 months of the Agreement between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) and its personnel. (3) On 5 May 2006 the Government of Indonesia invited the European Union to extend the mandate of the Aceh Monitoring Mission for a further period of three months. (4) As stated in the letter of 14 September 2005 and its annexes from the Minister of Foreign Affairs of the Government of Indonesia regarding the tasks, status, privileges and immunities of the Aceh Monitoring Mission (AMM) and its personnel and the reply from the Secretary General/High Representative of 3 October 2005, the Agreement may be extended for a period of up to six months by mutual consent (3). (5) The extension of the Agreement in the form of an Exchange of Letters for a period of three months until 15 September 2006 should be approved on behalf of the European Union, HAS DECIDED AS FOLLOWS: Article 1 The extension of the Agreement in the form of an Exchange of Letters between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) and its personnel for a period of 3 months until 15 September 2006, is hereby approved on behalf of the European Union. The text of the Exchange of Letters agreeing to the extension is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Exchange of Letters in order to bind the European Union (4). Article 3 This Decision shall be published in the Official Journal of the European Union. Article 4 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 7 June 2006. For the Council The President K.-H. GRASSER (1) OJ L 71, 10.3.2006, p. 57. (2) OJ L 71, 10.3.2006, p. 53. (3) OJ L 288, 29.10.2005, p. 60. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.